         Case: 3:20-cv-01009-wmc Document #: 20 Filed: 02/24/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 BUILDING TRADES UNITED PENSION
 TRUST FUND, DOUG EDWARDS,
 JERRY SHEA, NORTH CENTRAL STATES
 REGIONAL COUNCIL OF CARPENTERS’
 DEFINED BENEFIT PENSION FUND,
 NORTH CENTRAL STATES REGIONAL
 COUNCIL OF CARPENTERS
 APPRENTICESHIP & JOURNEYMAN
 TRAINING FUND, NORTH CENTRAL
 STATES REGIONAL COUNCIL OF
 CARPENTERS HEALTH FUND, NORTH                                 Case No. 20-cv-1009-wmc
 CENTRAL STATES REGIONAL COUNCIL
 OF CARPENTERS VACATION FUND,

          Plaintiffs,

    v.

 CORNERSTONE CARPENTRY
 CONTRACTORS, INC.,

          Defendant.


                                   DEFAULT JUDGMENT


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of Plaintiffs

Building Trades United Pension Trust Fund, Doug Edwards, Jerry Shea, North Central States

Regional Council of Carpenters’ Defined Benefit Pension Fund, North Central States

Regional Council of Carpenters Apprenticeship & Journeyman Training Fund, North Central

States Regional Council of Carpenters Health Fund, North Central States Regional Council

of Carpenters Vacation Fund and against Defendant Cornerstone Carpentry Contractors, Inc.

in the amount of $9,165.68, together with interest at the rate allowed by law.


         s/ K. Frederickson, Deputy Clerk                        February 24, 2021
         Peter Oppeneer, Clerk of Court                                Date
